LEWIS, Judge.
The octennial real property reappraisal for Hyde County pursuant to G.S. 105-286 was carried out effective 1 January 1987. The 4.5 acres of land owned by the taxpayer is located on Ocracoke Island, and consists of approximately 2.5 acres of high, sound front land, 1.1 acres of high, interior land, and .9 acres of wetlands. Two cemeteries are located on the property in which repose approximately 13 graves. A frame house on the property, described in the record as being in a poor state of repair is Mrs. Boos’ home. She has access to a public road over a narrow private path ten feet wide, but her property does not abut the public way.
The Property Tax Commission sitting as the State Board of Equalization and Review under G.S. 105-290 exercised its preroga*388tive to take evidence de novo and consider the record as well. The Commission made extensive findings of fact and conclusions of law in reaching its determination of the property’s value.
Upon appeal from the final decision of the Tax Commission, the scope of appellate review is defined by G.S. 105-345.2 which states in part:
(b) . . . The court may affirm or reverse the decision of the Commission, declare the same null and void, or remand the case for further proceedings; or it may reverse or modify the decision if the substantial rights of the appellants have been prejudiced because the Commission’s findings, inferences, conclusions or decisions are:
(1) In violation of constitutional provisions; or
(2) In excess of statutory authority or jurisdiction of the Commission; or
(3) Made upon unlawful proceedings; or
(4) Affected by other errors of law; or
(5) Unsupported by competent, material and substantial evidence in view of the entire record as submitted; or
(6) Arbitrary or capricious.
(c) In making the foregoing determinations, the court shall review the whole record or such portions thereof as may be cited by any party and due account shall be taken of the rule of prejudicial error. . . .
Our Supreme Court has said valuations fixed by the Commission shall be final and conclusive where no error of law or abuse of discretion is alleged. Belk’s Department Store, Inc. v. Guilford County, 222 N.C. 441, 23 S.E.2d 897 (1943). Further, the Commission “has full authority, notwithstanding irregularities at the county level, to determine the. valuation and enter it accordingly. Such valuation so fixed is final and conclusive unless error of law or abuse of discretion is shown.” In re Appeal of Broadcasting Corp., 273 N.C. 571, 579, 160 S.E.2d 728, 733 (1968).
There is a presumption that ad valorem tax assessments are correct. In re Odom, 56 N.C. App. 412, 289 S.E.2d 83, cert. denied, 305 N.C. 760, 292 S.E.2d 575 (1982). The taxpayer has the burden *389of proving by competent, material and substantial evidence that “(1) Either the county tax supervisor used an arbitrary method of valuation; or (2) the county tax supervisor used an illegal method of valuation; and (3) the assessment substantially exceeded the true value in money of the property.” In re Appeal of Amp. Inc., 287 N.C. 547, 563, 215 S.E.2d 752, 762 (1975) (emphasis original). The question before us is whether there was substantial evidence to support the Commission’s findings of fact and its conclusions of law that the method of evaluation by the Hyde County assessor was arbitrary and that that method produced a value substantially in excess of the true value in money.
Hyde County’s assignments of error may be grouped into five categories. First, it contends that the taxpayer did not produce competent and material evidence that the county used an arbitrary method of valuation. Second, it contends that the taxpayer did not produce competent and material evidence that the county’s value was substantially in excess of the true value in money. Third, it contends that the Commission’s value of the property is not based on competent, material and substantial evidence. Fourth, the county assigns error to the opinion testimony of a lay witness, Mr. Senseney. Fifth, the county challenges certain findings of fact as not supported by the evidence. As to these five categories we find substantial evidence to support the findings and conclusions.
First, the county contends the taxpayer did not produce evidence that the county used an arbitrary method of valuation. The Commission’s finding, supported by the evidence, is that the county had averaged eight of fourteen comparable sales, omitting entirely, six others. The comparable sales should have been adjusted to allow relevant comparisons with the Boos parcel then ranked in order of comparability. The use of the resulting figures was found to be arbitrary and the evidence supports it. Further, the county witnesses set a figure of $640.00 per front foot (sound side) without considering the suitability for building on the parcel with two cemeteries, wetlands and limited depth. Setback requirements for the Coastal Area Management Act would significantly affect the extent of available building sites.
Second, the county contends the taxpayer did not produce evidence that the county’s value was substantially in excess of the true value in money. Mrs. Boos valued the parcel at $140,000.00, which she said was based on no particular expertise or knowledge *390but was “out of the blue,” though she did know of some other sales. We hold that the owner of real property may testify as to its value. The presence of or lack of an objective basis for such opinion goes to weight, not admissibility. Evidence by the county included several sales offered as “comparables.” One of the county’s witnesses, Mr. Bell, testified that the Wikstrom sale, comparable sale number one, was “far and away [the] most comparable sale.” The “high, soundfront land” was valued at $50,000 per acre and “high, interior acreage” at $24,000 per acre for a 41.4 acre tract. The Commission considered this tract and others and in fact adopted the acreage values from the Wikstrom sale. The Commission’s findings of fact stated the county had failed to consider that some of the other “comparable sales” lots were entirely buildable whereas the Boos property has .9 acres of wetlands and two cemeteries. The Commission also found the county did not consider limited access to the property or the cemeteries.
The county’s third argument is that the value found by the Commission is not based on competent, material and substantial evidence. The Commission had the direct and cross examination testimony of the witnesses of both parties as well as extensive documentary evidence. There was competent, material and substantial evidence upon which the Commission could base its findings and conclusions. The maps and the testimony of the taxpayer indicated the property had no access but by a path owned by others. The county produced nothing to rebut that evidence. Mr. Senseney’s evidence as to access in addition to that of the taxpayer could not have been prejudicial.
Fourth, the county assigns error to the opinion testimony of Mr. Senseney, a landowner on the island. He stated it was his opinion that one “[c]ouldn’t put a septic tank on it.” This testimony occurred in the context of discussing the CAMA (Coastal Area Management Act) regulations requiring setbacks applicable to that property and why there would be no room for a septic tank. We find no prejudice in the admission of this evidence.
As to the county’s assertion that other findings of fact by the Commissioner were not supported by evidence, we disagree. “The weight to be accorded relevant evidence is a matter for the factfinder, which is the Commission.” In re Appeal of Westinghouse Electric Corp., 93 N.C. App. 710, 712, 379 S.E.2d 37, 38 (1989).
*391We find the findings of fact and conclusions of the Commission are based upon and supported by competent, material and substantial evidence in the record.
The final order of the North Carolina Property Tax Commission is affirmed.
Affirmed.
Judges BECTON and PHILLIPS concur.